PER CURIAM.
This cause came on to be heard upon the appeal of Garmeada Coal Company from the judgment of the United States District Court for the Eastern District of Kentucky dismissing, upon the merits, the action brought by appellant against the three appellees, namely International Union of United Mine Workers of America, District 19 of the United Mine Workers of America, and Local Union 6130 of the United Mine Workers of America;
And the briefs and arguments, both oral and printed, of the respective parties having been duly considered along with the record in the cause;
The judgment of the District Court, 122 F.Supp. 512, is affirmed, on the basis of the findings of fact and conclusions of law set forth in the memorandum opinion of United States District Judge Ford.